358 U.S. 333 (1959)
BASS
v.
UNITED STATES ET AL.
No. 528.
Supreme Court of United States.
Decided January 26, 1959.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF VIRGINIA.
Wilbert G. Burnette for appellant.
Solicitor General Rankin, Assistant Attorney General Hansen, Charles H. Weston, W. Louise Florencourt, Robert W. Ginnane and Carroll T. Prince, Jr. for the United States and the Interstate Commerce Commission, appellees.
Linwood C. Major, Jr. for the Atlantic Greyhound Corporation et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.